Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
Status of the Claims
Claims 1-6, 11, and 13-24 are pending. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 09/21/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what “a plurality of microcapsules or at least a portion of said plurality of microcapsules comprising a plurality of sunscreen agent-containing microcapsules according to claim 1” is meant?  It is vague if the recited microcapsules or its portion means that each microcapsule containing plural sunscreen agents, or plural microcapsules containing individually sunscreen agents. Thus, claim 17 would be better to write “A composition comprising a plurality of microcapsules of claim 1 or at least a portion thereof?   Appropriate correction and/or explanation are requested.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6, 11 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al., (US2012/0148647A1, IDS of 06/15/2020) as evidenced by Sun et al., “Transparent PMMA/ZnO nanocomposite films based on colloidal ZnO quantum dots”, IOP Publishing Ltd, 2007, pp. 1-7 (IDS of 06/15/2020) in view of Sente et al. (US2010/0040696A1, IDS of 06/15/2020); and further in view of Clayton et al. (US2013/0177703A1).  
Specifically, claims 1-6, 11-20 and 22-24 are rejected by Fitzgerald in view of Sente; and Claim 21 is rejected by Fitzgerald in view of Sente and Clayton. 

Applicant claims including the below claims 1 and 19 filed 09/21/2022:

    PNG
    media_image1.png
    391
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    712
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Fitzgerald teaches a microcapsule composition in core-shell containing sunscreen agent and photo-responsive acid or base generating system when the composition is exposed to UV radiation where the core is surrounded by polymer shell ([0142] and claim 1 of prior art) and the microcapsule is ruptured upon UV radiation (claim 11 of prior art). Embodiments teach a sunscreen formulation comprising microcapsules contain an aqueous liquid or organic-based solvent core ([0214]) which reads on the instant non-aqueous core containing sunscreen agent and photo acid progenitor compound in poly(methylmethacrylate) (=PMMA) shell having Mw 15000 (e.g., [0120]) wherein the shell do not require plasticizer, and the PMMA is transparent as evidenced by Sun disclosing “PMMA is transparent thermoplastic material” (see page 1 of evidence). Further, this prior art defines “microcapsules” refers to a structure that has an average largest dimension, preferably a diameter, of about 1, 2, 10, 20, 50, 75, 100 μm([0144]) which is within the instant range of 1-30 μm and at least one sunscreen agent is contained in the core-shell formulation ([0160]-[0161], [0196]-[0197]) and the sunscreen agent is UVA and/or UVB blocking agent (claim 4 of prior art) and includes diethylamino hydroxybenzoyl hexyl benzoate, benzophenone-3 (=oxybenzone), benzophenone-8 (=dioxybenzone), ethylhexyl triazone, bis-ethylhexyloxyphenol methoxyphenyl triazine (=bemotrizionl) (claims 6 and 15 of prior art) which organic sunscreen agents are water-insoluble sunscreen agent as supported by instant claim 1 and instant publication at [0107]-[0109]. This prior art further teaches the microcapsules have either mononuclear, polynuclear, or matrix morphology wherein the mononuclear (core-shell) microcapsules contain the shell around the core, while polynuclear capsules have many cores enclosed within the shell. In matrix encapsulation, the core material is distributed homogeneously into the shell material or they may form clusters of microcapsules which reads on the claimed plurality of microcapsules ([0142] and Fig. 6) and in particular embodiments, the composition comprises a plurality of microcapsules comprising mixture including two or three sunscreen agents and carrier ([0083], Figs. 6, 8 and claim 15 of prior art), and the cosmetic sunscreen formulation comprising the sunscreen composition or the microcapsules in combination with a cosmetically acceptable carrier (claim 20 of prior art). The polymer sell for the microcapsules include polyacrylate, polymethacrylate, aromatic polymers, heteroaromatic polymers, heterocyclic polymers, etc. ([0118]); and the cosmetic sunscreen formulation may be in the form of suspension, dispersion, emulsion, microemulsion such as cream, paste, lotion, thickened oil or milk, stick, mousses, spray, body lotions, body gels ([0198]); the amounts of sunscreen agent, other ingredients would be varied in order to achieve a particular property, such as the sensitivity of the photoresponsive sunscreen system to UV radiation ([0187]) and e.g., microcapsule or formulation in an amount to provide a composition or formulation that before exposure to UV radiation shows an SPF of between 1 and 45, preferably an SPF of about 2, 5, 10, 15, 20, 25, 30, 35 or 40 ([0197]) (instant claims 1 and 19 (in part), and claims 4-6, 11, 14, 15 and 17-20 and 22). 
Regarding the limitations of “being non-breakable when rubbed or pressed on the skin” of instant claim 2, and “being non-breakable when subjected to homogenization at 2000 rpm for 10 minutes and/or to ultra-sonication at 15 W and 28 kHz for 1 minute” of instant claim 3, they would be inherent properties because Fitzgerald teaches the same microcapsule comprising at least one sunscreen agent-containing core and polyacrylate or polymethacrylate shell having Mw 15,000 (=PMMA) which is within applicant's disclosure polymer range (see page 15, line 25 of instant specification); teaches the same preparation method (e.g., Examples 3-4); teaches the microcapsule is ruptured upon UV radiation (claim 11 of prior art) which may mean microcapsule is not breakable upon rubbing or pressing on skin, but is breakable upon application of UV radiation. Therefore, the claimed properties would be inherent because the product and its properties are inseparable, in the absence of evidence to the contrary. See In this context, see MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES “Products of identical chemical composition cannot have mutually exclusive properties. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  See also, MPEP 2112 II: “II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).” (instant claims 2-3).
Fitzgerald further teaches photostabilizer such as avobenzone, including diethylhexyl 2,6-naphthalate, octocrylene, and methylbenzylidene camphor has been used ([0013]) and as the organic sunscreen agent, this prior art also teaches 4-methylbenzylidene camphor, octocrylene, etc. and thus, when those of materials would be added in the microcapsule and/or composition, it would implicitly act as the photostabilizer, in the absence of evidence to the contrary (instant claim 16). Further Fitzgerald teaches the amounts of sunscreen agent can be varied depending on characteristics or properties of the composition, microcapsule or formulation as desired ([0187]).  This prior art further teaches e.g., a process for prepare the microcapsule comprising preparing an aqueous phase mixture of water, acetone organic solvent, PMMA, sunscreen agent including benzophenone-4, nitrobenzaldehyde as the photoacid generator, and adding an oil-phase sorbitan monooleate emulsifier to the aqueous phase to form an emulsion with keeping homogenizer, and removing organic solvent acetone to prepare the microcapsule (Examples 3-4) wherein Example 3 discloses core comprising sunscreen agent and photoacid compound (instant claim 24).  Or an oil-phase comprising PMMA dissolved in dichloromethane, and sunscreen agent is prepared, and an aqueous-phase surfactant solution is prepared with stirring using homogenizer, and the oil-phase is slowly added to the aqueous-phase to form oil-in-water emulsion, and then agitation is maintained, and then additional aqueous phase surfactant solution is added into the emulsion and this diluted emulsion is then rotary evaporated to prepare dispersion microcapsule ([0251])(instant claim 19). 
However, Fitzgerald does not expressly teach at least one shell polymer is comprised of a cellulose ether or cellulose ester of instant claims 1 and 13; the amount of sunscreen agent of instant claim 1 and 19, and the amount of shell polymer of instant claims 1 and 19.  The deficiencies are cured by Sente. 
Sente teaches topical compositions containing a dispersion of composite particles where each of such composite particles contains one or more core particles encapsulated or entrapped in a polymeric shell and the particles can be readily formulated into topical sunscreen compositions with organic sunscreen agents to provide improved protection against skin damage caused by exposure to UV light (e.g., abstract, Fig. 1 and [0010]); any organic solid particles that are capable of causing generation of ROS can be used as the core particles to form the composite particles … the core particles can be formed of organic cosmetic ingredients that are capable of generating or causing generation of ROS such as organic sunscreen agents ([0015]) which reads on the core consists of sunscreen agent (instant claim 23) where the organic sunscreen agents include benzophenones and derivatives, e.g., triazines and derivatives thereof (e.g., 2,4-bis-{[4-(2-ethylhexyloxy)-2-hydroxy]-phenyl}-6-(4-methoxyphenyl)-1,3,5-triazine, which is commonly referred to as “Tinosorb S”) (=bemotrizinol), oxybenzone, avobenzone, 3-benzylidenecamphor, 4-methylbenzylidenecamphor, octocrylene, octyl salicylate, octyl-p-methoxycinnamate, diethylhexyl-2,6-naphthalate, anthranilates and its derivatives such as amino benzoates, etc., ([0015] and [0033]) in an amount of about 5 to 90% or about 10 to about 75% or about 30 to about 60% ([0027]) which overlaps the instant range of 40 to 80% (instant claims 1 and 19 – amount of sunscreen agent). Further such sunscreen agents such as octocrylene, diethylhexyl-2,6-naphthalate, or 4-methylbenzylidenecamphor also read on the instant photostabilizer because the said organic screen agent which can also act as photostabilizer can be used in an amount of about 0.1 to 45% ([0032]) (instant claim 24). The composite particles have an average particle size ranging from about 1 to about 100 microns which is identical to the instant range and MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976. Further, the prior art polymeric shell comprises polyacrylate, polymethylmethacrylate (PMMA), cellulose acetate, etc. ([0017]) which reads on the instant wall-forming polymeric shell.  As evidenced by the previously attached document Sun, the PMMA is a transparent thermoplastic material (page 1 of evidence), and therefore, the prior art PMMA shell polymer is transparent; and the polymeric shell may account for from about 5-75% or about 10-60% or about 30-50% of total weight of composite particles which the said polymer amount overlaps the instant range of about 20-50%. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, the prior art micronized composite particles having core and polymeric shell (e.g., abstract, [0010] and Fig. 1) read on the instant microcapsule; and the composite particles do not contain plasticizer (throughout the entire document). Further, the said composite particles can be added to any pharmaceutically or cosmetically acceptable carrier to form a cosmetic or topical composition ([0028]). The composite particles provides surprisingly and unexpectedly improved overall stability and prolonged shelf life ([0032]).  
However, Fitzgerald in view of Sente does not expressly teach organic sunscreen agent of iscotrizinol of instant claims 1 and 21.  The deficiency is cured by Clayton. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Fitzgerald is that Fitzgerald does not expressly teach the amounts of organic sunscreen agents of instant claims 1 and 19 and polymer shell of instant claim 1; and core consists of sunscreen agent with ow without photostabilizer. The deficiencies are cured by Sente. 
2. The difference between the instant application and Fitzgerald/Sente is that Fitzgerald/Sente does not expressly teach cellulose ester polymer shell of instant claim 13. The deficiency in Fitzgerald/Sente is cured by Sente. 
3. The difference between the instant application and Fitzgerald is that Fitzgerald does not expressly teach organic sunscreen agent of iscotrizinol of instant claims 1 and 21.  The deficiency is cured by Clayton. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust or optimize prior art ranges of wall-forming polymer and sunscreen agents with the claimed ranges without undue experimentation because Sente teaches overlapping ranges thereof.  See MPEP 2144.05 In re Wertheim above. Thus, in the absence of criticality evidence, the claimed ranges are obvious from the prior art ranges.  
Further there is motivation to increase organic sunscreen agent of Fitzgerald with 40-80% of the claimed range in order to enhance sunscreen activity as taught by Sente disclosing overlapping ranges of sunscreen agent and polymer shell. 
It would be obvious to arrange active agents with or without additional element in the core because each performs the same function it had been known to perform and yields no more than one would expect from such an arrange ament.   
2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace PMMA or polyacrylate shell material of Fitzgerald with cellulose ester, e.g., cellulose acetate of Sente as a matter of choice or design and this is an obvious variation from the standpoint of the ordinary artisan. Since as the wall-forming shell polymers, PMMA, polyacrylate, cellulose ester or ether are equivalent and selection any of them or replacing PMMA of Fitzgerald with cellulose ester of Sente would have yielded no more than predictable results, devoid of evidence to the contrary. 
3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace organic sunscreen agents of Fitzgerald with iscotrizinol of Clayton as a matter of design or choice because organic sunscreen agents such as bemotrizinol or ethylhexyl triazone of Fitzgerald and iscotrizinol of Clayton are equivalent sunscreen agent and selection one of them, e.g., iscotrizinol would have yielded no more than predictable results devoid of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Fitzgerald teaches inactivated sunscreen form and the claimed composition requires active sunscreen agent that absorbs UV radiation and thus they are not the “same materials”.    
The Examiner responds that the instant claims do not require whether the claimed organic sunscreen agent is active form or not; and Fitzgerald defines active and inactive forms in a relative manner (e.g., depending on concentration of sunscreen agent, etc.) (see [0034]), and in Fitzgerald, both active and inactive forms of sunscreen  absorb UV radiation although inactive form has relatively reduced UV radiation-absorption([0032]) and thus, inactive form having reduced UV radiation of Fitzgerald  reads on the claimed sunscreen agent. 
Applicant argues that Fitzgerald comprises a liquid core, thus requires organic solvent sufficient to provide the liquid core and shell requires 40% or more (e.g., 20-50% of instant claim 12). Therefore, this prior art only suggests less than 40% of organic sunscreen agent when wall-forming polymer is present in an amount of 20-50%. 
The Examiner responds that the claimed invention does not say the recited  non-aqueous core should be solid; and uses “comprising” language which does not exclude introduction of organic solvent, and thus when the sunscreen agent and shell polymer are present in a minimum amounts of 40% and 20%, respectively, if the remainder is organic solvent, the core could or would be present in a liquid form. The deficiency of amounts of sunscreen agent and wall-forming polymer are cured by Sente as noted in the body of Action. 
The Sojak reference is removed and thus the relevant arguments are moot. 
 In light of the foregoing, applicant’s arguments are not persuasive. 

 Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613